DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to amendment filed 07/11/2022.
Status of the claims
Claims 1-20 were pending, claims 1, 2, 3, 11-13 and 20 have been amended.  Therefore, claims 1-20 are currently pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2022 are being considered by the examiner.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10394818. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of present application are broader than anticipate the claims of the parent reference patent.

Instant application 

1. A method for database split generation in a database environment including a plurality of databases and a data warehouse layer providing data summarization and querying of the plurality of databases, the method comprising: 




obtaining, from an associated client application, a query for data in a table of the data warehouse layer, the query comprising query data and user preference data; 







obtaining metadata representative regarding the table containing the data; 



selecting a splits generator from among an enumeration of splitter kinds in response to the metadata and the user preference data; 













generating a plurality of query splits by the selected splits generator dividing the query comprising the query data into the plurality of query splits; and 


outputting the plurality of query splits to an associated plurality of mappers for execution by the associated plurality of mappers of each of the plurality of query splits against the table. 2. The method of claim 1, wherein: obtaining metadata comprises obtaining table data representative of one or more properties of an external table in a HIVE data warehouse layer. 3. The method of claim 2, wherein: outputting the plurality of query splits comprises outputting the plurality of query splits to the associated plurality of mappers for execution by the associated plurality of mappers as HADOOP tasks against an external table in a HIVE data warehouse layer. 4. The method of claim 1, wherein: selecting a splits generator from among an enumeration of splitter kinds comprises selecting a splits generator for splitting the table based on one or more of partitions, sizes, row limits, and/or ROWID ranges. 5. The method of claim 1, further comprising: executing each of the plurality of query splits against the table using the corresponding associated mapper of the associated plurality of mappers. 6. The method of claim 1, further comprising: receiving results from executing each of the plurality of query splits against the table using the corresponding associated mapper of the associated plurality of mappers. 7. The method of claim 1, further comprising: causing the execution of each of the plurality of query splits against the table using the corresponding associated mapper of the associated plurality of mappers; receiving results from executing each of the plurality of query splits against the table using the corresponding associated mapper of the associated plurality of mappers; and aggregating results from executing each of the plurality of query splits against the table using the corresponding associated mapper of the associated plurality of mappers to generate a response to said query for data. 8. The method of claim 1, wherein: obtaining metadata comprises obtaining table data representative of one or more properties of the table from a metadata store. 9. The method of claim 8, wherein selecting a splits generator comprises selecting the splits generator in accordance exclusively with the one or more properties of the table. 10. The method of claim 1, wherein selecting a size-based splits generator comprises selecting the splits generator in accordance exclusively with the user preference. 11. A system for database split generation in a massively parallel or other distributed database environment including a plurality of databases and a data warehouse layer providing data summarization and querying of the plurality of databases, the system comprising: one or more microprocessors; a database table accessor running on the one or more microprocessors, wherein the database table accessor is configured to perform steps comprising: obtaining, from an associated client application, a query for data in a table of the data warehouse layer, the query comprising query data and user preference data; obtaining metadata representative regarding the table containing the data; selecting a splits generator from among an enumeration of splitter kinds in response to the metadata and the user preference data; generating a plurality of query splits by the selected splits generator dividing the query comprising the query data into the plurality of query splits; and outputting the plurality of query splits to an associated plurality of mappers for execution by the associated plurality of mappers of each of the plurality of query splits against the table. 12. The system of claim 11, wherein the database table accessor is configured such that: obtaining metadata comprises obtaining table data representative of one or more properties of an external table in a HIVE data warehouse layer. 13. The system of claim 12, wherein the database table accessor is configured such that: outputting the plurality of query splits comprises outputting the plurality of query splits to the associated plurality of mappers for execution by the associated plurality of mappers as HADOOP tasks against an external table in a HIVE data warehouse layer. 14. The system of claim 11, wherein the database table accessor is configured such that: selecting a splits generator from among an enumeration of splitter kinds comprises selecting a splits generator for splitting the table based on one or more of partitions, sizes, row limits, and/or ROWID ranges. 15. The system of claim 11, wherein the database table accessor is further configured to execute each of the plurality of query splits against the table using the corresponding associated mapper of the associated plurality of mappers. 16. The system of claim 11, wherein the database table accessor is further configured to receive results from executing each of the plurality of query splits against the table using the corresponding associated mapper of the associated plurality of mappers. 17. The system of claim 11, wherein the database table accessor is further configured to perform steps comprising: causing the execution of each of the plurality of query splits against the table using the corresponding associated mapper of the associated plurality of mappers; receiving results from executing each of the plurality of query splits against the table using the corresponding associated mapper of the associated plurality of mappers; and aggregating results from executing each of the plurality of query splits against the table using the corresponding associated mapper of the associated plurality of mappers to generate a response to said query for data. 18. The system of claim 11, wherein: obtaining metadata comprises obtaining table data representative of one or more properties of the table from a metadata store. 19. The system of claim 11, wherein: wherein selecting a splits generator comprises selecting the splits generator in accordance exclusively with the one or more properties of the table. 20. A non-transitory computer readable storage medium, including instructions stored thereon which when read and executed by one or more computers of a database table accessor in a massively parallel or other distributed database environment including a plurality of databases and a data warehouse layer providing data summarization and querying of the plurality of databases, cause the one or more computers of the database table accessor to perform the steps comprising: obtaining, from an associated client application, a query for data in a table of the data warehouse layer, the query comprising query data and user preference data; obtaining metadata representative regarding the table containing the data; selecting a splits generator from among an enumeration of splitter kinds in response to the metadata and the user preference data; generating a plurality of query splits by the selected splits generator dividing the query comprising the query data into the plurality of query splits; and outputting the plurality of query splits to an associated plurality of mappers for execution by the associated plurality of mappers of each of the plurality of query splits against the table.

U.S. Patent No. 10394818
1. A method for dynamic database split generation in a massively parallel or other distributed database environment including a plurality of databases and a data warehouse layer providing querying of the plurality of databases and data summarization of the plurality of databases in a table, the method comprising:
 obtaining by a database table accessor executing on one or more microprocessors, from an associated client application, a query for data in the table of the data warehouse layer, the query comprising query data representative of a user query and user splitter kind preference data representative of a user split preference specifying how an associated user would prefer the table to be split for performing the query for data; 
obtaining table data representative of one or more properties of the table, the table data comprising table size data representative of a total size of the table; 
selecting a splits generator from among an enumeration of splitter kinds in accordance with: the user split preference when it is determined by the database table accessor that splitting the table using the user split preference would improve a performance of the query for data relative to splitting the table based on the one or more properties of the table, or the one or more properties of the table when it is determined by the database table accessor that splitting the table based on the one or more properties of the table would improve the performance of the query for data relative to splitting the table based on the user split preference; 
generating, by the selected splits generator, table splits dividing the user query into a plurality of query splits; and 
outputting the plurality of query splits to an associated plurality of mappers for execution by the associated plurality of mappers of each of the plurality of query splits as tasks of a selected data processing framework against the table. 
    2. The method of claim 1, wherein the selecting the splits generator comprises selecting the splits generator from among the enumeration of splitter kinds comprising one or more user hints comprising hints on splitting the table based on one or more of partitions, sizes, row limits, and/or ROWID ranges. 
    3. The method of claim 1, wherein the selecting the splits generator comprises selecting the splits generator in accordance exclusively with the one or more properties of the table. 
    4. The method of claim 1, wherein the selecting the splits generator comprises selecting the splits generator in accordance exclusively with the user split preference. 
    5. The method of claim 1, wherein the obtaining the table data comprises obtaining metadata representative of the one or more properties of the table. 
    6. The method of claim 1, wherein: the obtaining the table data comprises obtaining table data representative of one or more properties of an external table in a selected data warehouse engine layer. 
    7. A system for dynamic database split generation in a massively parallel or other distributed database environment including a plurality of databases and a data warehouse layer providing querying of the plurality of databases and data summarization of the plurality of databases in a table, the system comprising: one or more microprocessors; a database table accessor running on the one or more microprocessors, wherein the database table accessor operates to perform a method comprising: obtaining, from an associated client application, a query for data in the table of the data warehouse layer, the query comprising query data representative of a user query and user splitter kind preference data representative of a user split preference specifying how an associated user would prefer the table to be split for performing the query for data; obtaining table data representative of one or more properties of the table, the table data comprising table size data representative of a total size of the table; selecting a splits generator from among an enumeration of splitter kinds in accordance with: the user split preference when it is determined by the database table accessor that splitting the table using the user split preference would improve a performance of the query for data relative to splitting the table based on the one or more properties of the table, or the one or more properties of the table when it is determined by the database table accessor that splitting the table based on the one or more properties of the table would improve the performance of the query for data relative to splitting the table based on the user split preference; generating, by the selected splits generator, table splits dividing the user query into a plurality of query splits; and outputting the plurality of query splits to an associated plurality of mappers for execution by the associated plurality of mappers of each of the plurality of query splits as tasks of a selected data processing framework against the table. 
    8. The system of claim 7, wherein the selecting the splits generator comprises selecting the splits generator from among the enumeration of splitter kinds comprising one or more user hints comprising hints on splitting the table based on one or more of partitions, sizes, row limits, and/or ROWID ranges. 
    9. The system of claim 7, wherein the selecting the splits generator comprises selecting the splits generator in accordance exclusively with the one or more properties of the table. 
    10. The system of claim 7, wherein the selecting the splits generator comprises selecting the splits generator in accordance exclusively with the user split preference. 
    11. The system of claim 7, wherein the obtaining the table data comprises obtaining metadata representative of the one or more properties of the table. 
    12. The system of claim 7, wherein: the obtaining the table data comprises obtaining table data representative of one or more properties of an external table in a selected data warehouse layer. 
   
















 13. A non-transitory computer readable storage medium, including instructions stored thereon which when read and executed by one or more computers of a database table accessor in a massively parallel or other distributed database environment including a plurality of databases and a data warehouse layer providing querying of the plurality of databases and data summarization of the plurality of databases in a table, cause the one or more computers of the database table accessor to perform a method of dynamic database split generation comprising: obtaining, from an associated client application, a query for data in the table of the data warehouse layer, the query comprising query data representative of a user query and user splitter kind preference data representative of a user split preference specifying how an associated user would prefer the table to be split for performing the query for data; obtaining table data representative of one or more properties of the table, the table data comprising table size data representative of a total size of the table; selecting a splits generator from among an enumeration of splitter kinds in accordance with: the user split preference when it is determined by the database table accessor that splitting the table using the user split preference would improve a performance of the query for data relative to splitting the table based on the one or more properties of the table, or the one or more properties of the table when it is determined by the database table accessor that splitting the table based on the one or more properties of the table would improve the performance of the query for data relative to splitting the table based on the user split preference; generating, by the selected splits generator, table splits dividing the user query into a plurality of query splits; and outputting the plurality of query splits to an associated plurality of mappers for execution by the associated plurality of mappers of each of the plurality of query splits as tasks of a selected data processing framework against the table. 
    14. The non-transitory computer readable storage medium of claim 13, wherein the selecting the splits generator comprises selecting the splits generator from among the enumeration of splitter kinds comprising one or more user hints comprising hints on splitting the table based on one or more of partitions, sizes, row limits, and/or ROWID ranges. 
    15. The non-transitory computer readable storage medium of claim 13, wherein the selecting the splits generator comprises selecting the splits generator in accordance exclusively with the one or more properties of the table. 
    16. The non-transitory computer readable storage medium of claim 13, wherein the selecting the splits generator comprises selecting the splits generator in accordance exclusively with the user split preference. 
    17. The non-transitory computer readable storage medium of claim 13, wherein the obtaining the table data comprises obtaining metadata representative of the one or more properties of the table. 
    18. The non-transitory computer readable storage medium of claim 13, wherein: the obtaining the table data comprises obtaining table data representative of one or more properties of an external table in a selected data warehouse layer. 
    19. The method of claim 1, wherein: the database table accessor determines that splitting the table using the user split preference would improve a performance of the query for data relative to splitting the table based on the one or more properties of the table based on a predetermined strategy or heuristic including a plurality of factors comprising one or more of a user hint, a size of the table, whether the table is partitioned, and/or whether splitting the table in a particular way can improve an overall performance of the query for the data, or the database table accessor determines that splitting the table based on the one or more properties of the table would improve the performance of the query for data relative to splitting the table based on the user split preference based on the predetermined strategy or heuristic




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abadi et al. (US 20120310916, hereafter Abadi) in view of Liu et al. (US 20150317345, hereafter Liu).


Regarding claim 1, Abadi discloses: A method for database split generation in a database environment including a plurality of databases and a data warehouse layer providing data summarization and querying of the plurality of databases, the method comprising:
 obtaining, from an associated client application, a query for data in a table of the data warehouse layer, the query comprising query data and user preference data (Abadi [0022] discloses: receiving a query for processing of data, wherein the data is stored in a table in a plurality of tables, wherein the table is stored on at least one node within the database system; [0078] discloses: execution of queries .. in order to obtain the user-desired dataset); 
obtaining metadata representative regarding the table containing the data (Abadi [0023] discloses: attribute of the tables); 
Abadi didn’t disclose, but Liu disclose selecting a splits generator from among an enumeration of splitter kinds in response to the metadata and the user preference data (Liu [0063 and 0148] discloses: compiling a first rowkey of the rowkeys, wherein the first rowkey comprises the selected rowkey field values (preference data such as range values, size or other related information; [0016]) and [0102] discloses: The rowkeys (metadata) in a table may be split into multiple row ranges, and a group of sorted row ranges may represent a whole table);
generating a plurality of query splits by the selected splits generator dividing the query comprising the query data into the plurality of query splits (Liu [0139] discloses: the range query is decomposed/dividing into multiple parallel queries, and each query scans one or more regions. Map/reduce mechanism is introduced and the query is decomposed with many map tasks, and each map task corresponds to one region data. FIG. 10 shows a range query example in parallel. This query uses the rowkey generating method to get continuous rowkey values into some regions); and
outputting the plurality of query splits to an associated plurality of mappers for execution by the associated plurality of mappers of each of the plurality of query splits against the table (Liu [0139] discloses: the range query is decomposed/dividing into multiple parallel queries, Map/reduce mechanism is introduced and the query is decomposed with many map tasks/mappers, and each map task corresponds to one region data. FIG. 10 shows a range query example in parallel. This query uses the rowkey generating method to get continuous rowkey values into some regions).

Abadi and Liu are analogous art because they are in the same field of endeavor, querying the databases. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Abadi, to include the teaching of Liu, in order to for improving the efficiency of repartitioning operations. The suggestion/motivation to combine is to for organizing big data tables to enable multiple fields parallel queries (Liu [0001]).

Regarding claim 2, Abadi as modified discloses: The method of claim 1, wherein: obtaining metadata comprises obtaining table data representative of one or more properties of an external table in a select data warehouse engine layer (Liu [0063 and 0148] discloses: compiling a first rowkey of the rowkeys, wherein the first rowkey comprises the selected rowkey field values (preference data such as range values, size or other related information [0016]) and [0139] discloses: the range query is decomposed/dividing into multiple parallel queries, and each query scans one or more regions. Map/reduce mechanism is introduced and the query is decomposed with many map tasks, and each map task corresponds to one region data. FIG. 10 shows a range query example in parallel. This query uses the rowkey generating method to get continuous rowkey values into some regions)). 
Regarding claim 3, Abadi as modified discloses:  The method of claim 2, wherein: outputting the plurality of query splits comprises outputting the plurality of query splits to the associated plurality of mappers for execution by the associated plurality of mappers as tasks of a selected data processing framework against an external table in a selected data warehouse engine layer (Liu [0063 and 0148] discloses: compiling a first rowkey of the rowkeys, wherein the first rowkey comprises the selected rowkey field values (preference data such as range values, size or other related information [0016]) and [0139] discloses: the range query is decomposed/dividing into multiple parallel queries, and each query scans one or more regions. Map/reduce mechanism is introduced and the query is decomposed with many map tasks, and each map task corresponds to one region data. FIG. 10 shows a range query example in parallel. This query uses the rowkey generating method to get continuous rowkey values into some regions)). 
Regarding claim 4 Abadi as modified discloses:  The method of claim 1, wherein: selecting a splits generator from among an enumeration of splitter kinds comprises selecting a splits generator for splitting the table based on one or more of partitions, sizes, row limits, and/or ROWID ranges (Abadi [0148] discloses: range-partition by month; [0152] discloses: tables was broken into smaller chunks). 
Regarding claim 5, Abadi as modified discloses: The method of claim 1, further comprising: executing each of the plurality of query splits against the table using the corresponding associated mapper of the associated plurality of mappers (Abadi [0088] discloses: splitting execution of a join into various phases of the query task or splitting the execution between different tasks (e.g., when using a MapReduce framework, execution of the side split semi-join can be split between two separate Map phases of two MapReduce jobs)). 
Regarding claim 6, Abadi as modified discloses: The method of claim 1, further comprising: receiving results from executing each of the plurality of query splits against the table using the corresponding associated mapper of the associated plurality of mappers (Abadi [0088] discloses: splitting the execution between different tasks (e.g., when using a MapReduce framework, execution of the side split semi-join can be split between two separate Map phases (mappers) of two MapReduce jobs). In this embodiment, initially, the system 100 can be configured to perform any column selections operations on a particular table as well as determine (project) a join attribute for that table). 
Regarding claim 7, Abadi as modified discloses:  The method of claim 1, further comprising: causing the execution of each of the plurality of query splits against the table using the corresponding associated mapper of the associated plurality of mappers (Abadi [0088] discloses: splitting execution of a join into various phases of the query task or splitting the execution between different tasks (e.g., when using a MapReduce framework, execution of the side split semi-join can be split between two separate Map phases of two MapReduce jobs)); 
receiving results from executing each of the plurality of query splits against the table using the corresponding associated mapper of the associated plurality of mappers (Abadi [0088] discloses: splitting execution of a join into various phases of the query task or splitting the execution between different tasks (e.g., when using a MapReduce framework, execution of the side split semi-join can be split between two separate Map phases of two MapReduce jobs)); and
 aggregating results from executing each of the plurality of query splits against the table using the corresponding associated mapper of the associated plurality of mappers to generate a response to said query for data (Abadi [0091] discloses: the processing of queries proceeds to a Reduce phase 506. During the Reduce phase 506, the queries can be joined using a join operation 508 and then aggregated using an aggregation procedure 510).
Regarding claim 8, Abadi as modified discloses: The method of claim 1, wherein: obtaining metadata comprises obtaining table data representative of one or more properties of the table from a metadata store (Abadi [0064] discloses: the database connector can receive a query for processing (e.g., obtaining specific data from a database management system 220, which can include databases; [0065] discloses: he catalog 106 store meta-information about the databases 124. The information includes connection parameters such as database location, driver class and credentials, metadata such as data sets contained in the cluster, replica locations, and data partitioning properties).
Regarding claim 9, Abadi as modified discloses: The method of claim 8, wherein selecting a splits generator comprises selecting the splits generator in accordance exclusively with the one or more properties of the table (Liu [0063 and 0148] discloses: compiling a first rowkey of the rowkeys, wherein the first rowkey comprises the selected rowkey field values (preference data such as range values, size or other related information [0016]) and [0139] discloses: the range query is decomposed/dividing into multiple parallel queries, and each query scans one or more regions. Map/reduce mechanism is introduced and the query is decomposed with many map tasks, and each map task corresponds to one region data. FIG. 10 shows a range query example in parallel. This query uses the rowkey generating method to get continuous rowkey values into some regions)). 
Regarding claim 10, Abadi as modified discloses: The method of claim 1, wherein selecting a size-based splits generator comprises selecting the splits generator in accordance exclusively with the user preference (Liu [0063 and 0148] discloses: compiling a first rowkey of the rowkeys, wherein the first rowkey comprises the selected rowkey field values (preference data such as range values, size or other related information [0016]) and [0102] discloses: The rowkeys (metadata) in a table may be split into multiple row ranges, and a group of sorted row ranges/size may represent a whole table)). 
Regarding claim 11, Abadi as modified discloses:  A system for database split generation in a massively parallel or other distributed database environment including a plurality of databases and a data warehouse layer providing data summarization and querying of the plurality of databases, the system comprising: one or more microprocessors(Abadi [0221]); 
a database table accessor running on the one or more microprocessors, wherein the database table accessor is configured to perform steps comprising (Abadi [0021; 0022]): 
obtaining, from an associated client application, a query for data in a table of the data warehouse layer, the query comprising query data and user preference data (Abadi [0022] discloses: receiving a query for processing of data, wherein the data is stored in a table in a plurality of tables, wherein the table is stored on at least one node within the database system; [0078] discloses: execution of queries .. in order to obtain the user-desired dataset); 
obtaining metadata representative regarding the table containing the data (Abadi [0023] discloses: attribute of the tables); 

Abadi didn’t disclose, but Liu disclose selecting a splits generator from among an enumeration of splitter kinds in response to the metadata and the user preference data (Liu [0063 and 0148] discloses: compiling a first rowkey of the rowkeys, wherein the first rowkey comprises the selected rowkey field values (preference data such as range values, size or other related information [0016]) and [0102] discloses: The rowkeys (metadata) in a table may be split into multiple row ranges, and a group of sorted row ranges may represent a whole table);
generating a plurality of query splits by the selected splits generator dividing the query comprising the query data into the plurality of query splits (Liu [0139] discloses: the range query is decomposed/dividing into multiple parallel queries, and each query scans one or more regions. Map/reduce mechanism is introduced and the query is decomposed with many map tasks, and each map task corresponds to one region data. FIG. 10 shows a range query example in parallel. This query uses the rowkey generating method to get continuous rowkey values into some regions); and
outputting the plurality of query splits to an associated plurality of mappers for execution by the associated plurality of mappers of each of the plurality of query splits against the table (Liu [0139] discloses: the range query is decomposed/dividing into multiple parallel queries, Map/reduce mechanism is introduced and the query is decomposed with many map tasks/mappers, and each map task corresponds to one region data. FIG. 10 shows a range query example in parallel. This query uses the rowkey generating method to get continuous rowkey values into some regions).

Abadi and Liu are analogous art because they are in the same field of endeavor, querying the databases. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Abadi, to include the teaching of Liu, in order to for improving the efficiency of repartitioning operations. The suggestion/motivation to combine is to for organizing big data tables to enable multiple fields parallel queries (Liu [0001]).

Regarding claim 12, Abadi as modified discloses:  The system of claim 11, wherein the database table accessor is configured such that: obtaining metadata comprises obtaining table data representative of one or more properties of an external table in a selected data warehouse engine layer ((Liu [0063 and 0148] discloses: compiling a first rowkey of the rowkeys, wherein the first rowkey comprises the selected rowkey field values (preference data such as range values, size or other related information [0016]) and [0139] discloses: the range query is decomposed/dividing into multiple parallel queries, and each query scans one or more regions. Map/reduce mechanism is introduced and the query is decomposed with many map tasks, and each map task corresponds to one region data. FIG. 10 shows a range query example in parallel. This query uses the rowkey generating method to get continuous rowkey values into some regions)). 
Regarding claim 13, Abadi as modified discloses:  The system of claim 12, wherein the database table accessor is configured such that: outputting the plurality of query splits comprises outputting the plurality of query splits to the associated plurality of mappers for execution by the associated plurality of mappers as tasks of a selected data processing framework against an external table in a selected data warehouse engine layer (Liu [0063 and 0148] discloses: compiling a first rowkey of the rowkeys, wherein the first rowkey comprises the selected rowkey field values (preference data such as range values, size or other related information [0016]) and [0139] discloses: the range query is decomposed/dividing into multiple parallel queries, and each query scans one or more regions. Map/reduce mechanism is introduced and the query is decomposed with many map tasks, and each map task corresponds to one region data. FIG. 10 shows a range query example in parallel. This query uses the rowkey generating method to get continuous rowkey values into some regions)). 
Regarding claim 14, Abadi as modified discloses:  The system of claim 11, wherein the database table accessor is configured such that: selecting a splits generator from among an enumeration of splitter kinds comprises selecting a splits generator for splitting the table based on one or more of partitions, sizes, row limits, and/or ROWID ranges (Abadi [0148] discloses: range-partition by month; [0152] discloses: tables was broken into smaller chunks). 
Regarding claim 15, Abadi discloses:  The system of claim 11, wherein the database table accessor is further configured to execute each of the plurality of query splits against the table using the corresponding associated mapper of the associated plurality of mappers (Abadi [0088] discloses: splitting execution of a join into various phases of the query task or splitting the execution between different tasks (e.g., when using a MapReduce framework, execution of the side split semi-join can be split between two separate Map phases of two MapReduce jobs)). 
Regarding claim 16, Abadi as modified discloses:  The system of claim 11, wherein the database table accessor is further configured to receive results from executing each of the plurality of query splits against the table using the corresponding associated mapper of the associated plurality of mappers (Abadi [0088] discloses: splitting execution of a join into various phases of the query task or splitting the execution between different tasks (e.g., when using a MapReduce framework, execution of the side split semi-join can be split between two separate Map phases of two MapReduce jobs)). 
Regarding claim 17, Abadi as modified discloses:  The system of claim 11, wherein the database table accessor is further configured to perform steps comprising: causing the execution of each of the plurality of query splits against the table using the corresponding associated mapper of the associated plurality of mappers(Abadi [0088] discloses: splitting execution of a join into various phases of the query task or splitting the execution between different tasks (e.g., when using a MapReduce framework, execution of the side split semi-join can be split between two separate Map phases of two MapReduce jobs)); 
receiving results from executing each of the plurality of query splits against the table using the corresponding associated mapper of the associated plurality of mappers (Abadi [0088] discloses: splitting execution of a join into various phases of the query task or splitting the execution between different tasks (e.g., when using a MapReduce framework, execution of the side split semi-join can be split between two separate Map phases of two MapReduce jobs)); and
 aggregating results from executing each of the plurality of query splits against the table using the corresponding associated mapper of the associated plurality of mappers to generate a response to said query for data (Abadi [0091] discloses: the processing of queries proceeds to a Reduce phase 506. During the Reduce phase 506, the queries can be joined using a join operation 508 and then aggregated using an aggregation procedure 510).
Regarding claim 18, Abadi as modified discloses: The system of claim 11, wherein: obtaining metadata comprises obtaining table data representative of one or more properties of the table from a metadata store (e.g., obtaining specific data from a database management system 220, which can include databases; [0065] discloses: he catalog 106 store meta-information about the databases 124. The information includes connection parameters such as database location, driver class and credentials, metadata such as data sets contained in the cluster, replica locations, and data partitioning properties).
Regarding claim 19, Abadi as modified discloses:  The system of claim 11, wherein: wherein selecting a splits generator comprises selecting the splits generator in accordance exclusively with the one or more properties of the table (Liu [0063 and 0148] discloses: compiling a first rowkey of the rowkeys, wherein the first rowkey comprises the selected rowkey field values (preference data such as range values, size or other related information [0016]) and [0139] discloses: the range query is decomposed/dividing into multiple parallel queries, and each query scans one or more regions. Map/reduce mechanism is introduced and the query is decomposed with many map tasks, and each map task corresponds to one region data. FIG. 10 shows a range query example in parallel. This query uses the rowkey generating method to get continuous rowkey values into some regions)). 
Regarding claim 20, Abadi as modified discloses:  A non-transitory computer readable storage medium, including instructions stored thereon which when read and executed by one or more computers of a database table accessor in a massively parallel or other distributed database environment including a plurality of databases and a data warehouse layer providing data summarization and querying of the plurality of databases, cause the one or more computers of the database table accessor to perform the steps comprising (Abadi [0021; 0022; 0211]): 
obtaining, from an associated client application, a query for data in a table of the data warehouse layer, the query comprising query data and user preference data (Abadi [0022] discloses: receiving a query for processing of data, wherein the data is stored in a table in a plurality of tables, wherein the table is stored on at least one node within the database system; [0078] discloses: execution of queries .. in order to obtain the user-desired dataset); 
obtaining metadata representative regarding the table containing the data(Abadi [0023] discloses: attribute of the tables); 
Abadi didn’t disclose, but Liu disclose selecting a splits generator from among an enumeration of splitter kinds in response to the metadata and the user preference data (Liu [0063 and 0148] discloses: compiling a first rowkey of the rowkeys, wherein the first rowkey comprises the selected rowkey field values (preference data such as range values, size or other related information [0016]) and [0102] discloses: The rowkeys (metadata) in a table may be split into multiple row ranges, and a group of sorted row ranges may represent a whole table);
generating a plurality of query splits by the selected splits generator dividing the query comprising the query data into the plurality of query splits (Liu [0139] discloses: the range query is decomposed/dividing into multiple parallel queries, and each query scans one or more regions. Map/reduce mechanism is introduced and the query is decomposed with many map tasks, and each map task corresponds to one region data. FIG. 10 shows a range query example in parallel. This query uses the rowkey generating method to get continuous rowkey values into some regions); and
outputting the plurality of query splits to an associated plurality of mappers for execution by the associated plurality of mappers of each of the plurality of query splits against the table (Liu [0139] discloses: the range query is decomposed/dividing into multiple parallel queries, Map/reduce mechanism is introduced and the query is decomposed with many map tasks/mappers, and each map task corresponds to one region data. FIG. 10 shows a range query example in parallel. This query uses the rowkey generating method to get continuous rowkey values into some regions).

Abadi and Liu are analogous art because they are in the same field of endeavor, querying the databases. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Abadi, to include the teaching of Liu, in order to for improving the efficiency of repartitioning operations. The suggestion/motivation to combine is to for organizing big data tables to enable multiple fields parallel queries (Liu [0001]).

Response to Arguments

Applicant’s arguments with respect to Claim Rejections – under Double Patenting, 
Applicant requested to be held in abeyance until the claims of the instant application indicate for allowance and filling the appropriate Terminal Disclaimer as needed. Therefore, the rejection is stand still.


Applicant’s arguments with respect to Claim Rejections - 35 USC § 101  have been fully considered and are persuasive.  The rejection has been withdrawn. 

Applicant’s arguments, with respect to Claim Rejections - 35 USC § 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liu et al. (US 20150317345).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CINDY NGUYEN/             Examiner, Art Unit 2161